Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.

Claim 1 was amended.  Claims 5-12 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 8 is objected to because of the following informalities:  In line 2 of the claim the phrase “of microcapsule” should state “of the microcapsule”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kim et al. on claims 1 and 4 are withdrawn, because independent claim 1 has been amended.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Kim et al. as applied to claim 1 and further in view of Fukuchi et al. on claim 2 is withdrawn, because independent claim 1 has been amended.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Kim et al. as applied to claim 1 and further in view of Hara et al.  on claim 3 is withdrawn, because independent claim 1 has been amended.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (CN 108091825A, machine translation) in view of Hara et al. (US 2015/0280241, previously cited) and Kim et al. (KR 20140070139A, machine translation, previously cited).
	Regarding claims 1, 4 and 10, Shi discloses a non-aqueous electrolyte secondary battery (Abstract) comprising: 
an electrode current collector (current collector); an intermediate layer (security coating); and an electrode active material layer (active material coating) [0011], 
the intermediate layer being interposed between the electrode current collector and the electrode active material layer and the intermediate layer contacting the electrode current collector and the electrode active material layer [0007, 0009, 0037], 
the intermediate layer containing a microcapsule (microsphere capsules) [0028], 
the microcapsule including a core and a shell [0041], the shell surrounding the core, the core including a volatile material [0016], the shell including a thermoplastic resin material [0015], but does not explicitly teach the volatile material comprising a liquid having a boiling temperature in a range of from 70°C to 135°C, the microcapsule to be metal-covered or the metal film covering at least part of an outer surface of the shell of the microcapsule.
Hara discloses a conductive layer with a core-shell particles (Abstract) where the shell layer is provided with conductivity on its surface by the formation of a metal film on its surface [0061-0063]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to provide a metal film surface on the core-shell particles of Shi because Hara recognizes that such a film provides for conductivity on its surface.
Kim teaches a non-aqueous electrolyte secondary battery [0008] comprising an intermediate layer being interposed between the electrode current collector and the electrode active material layer [0008, 0035, 0086, 0095] containing a metal-covered microcapsule (coated with solid suspension agents including Al, Fe, Zn, Ni, etc.) including a core and a shell (Fig 1a), with the core including a volatile material comprising a liquid (liquid hydrocarbon) having a boiling temperature in a range of from 70°C to 135°C (hexane, heptane, isooctane, etc.) [0055] in order to account for the softening temperature of the shell and the wide range of boiling points of the core materials [0056-0057]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include hydrocarbons as the core material for the microparticles of modified Shi because Kim recognizes these core materials allow for adaptation to the shell materials with wide range of boiling points. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art and under a finite number of options is also obvious to try. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.

	
Regarding claim 2, Shi discloses the non-aqueous electrolyte secondary battery according to claim 1, wherein the microcapsule has an average particle size of 15 µm or smaller [0018].  
Regarding claims 3 and 5, Shi discloses the non-aqueous electrolyte secondary battery according to claim 1, wherein a ratio of an average particle size of the microcapsule to an average thickness of the metal film is 180 or lower and 10 or higher.  
Hara further discloses a conductive layer with a core-shell particles (Abstract) where the shell layer is provided with conductivity on its surface by the formation of a metal film on its surface [0063] having the core shell structure there is a preferable ratio of the thickness of the shell layer with respect to the grain size (particles size) of the core particles wherein a ratio of an average particle size of the microcapsule to an average thickness of the metal film is 100 or lower (the value of a being 1.003 means the thickness of the shell is 0.1% of the core particle) [0057] to exhibit the desired PTC function [0058]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to control the ratio of the thickness of the outer metal shell layer to have a ratio of an average particle size of the particle to the outer shell to be 100 or lower because Hara recognizes such a range of values allows for the exhibiting of a PTC function to contribute to the overall safety [0014].

Regarding claim 6, Hara further discloses the non-aqueous electrolyte secondary battery according to claim 1, wherein a thickness of the metal film is 5 µm or greater [0039].  
Regarding claim 7, Hara further discloses the non-aqueous electrolyte secondary battery according to claim 1, wherein the metal film comprises a metal selected from the group consisting of aluminum and platinum [0062, 0074].  
Regarding claim 8, Hara further discloses the non-aqueous electrolyte secondary battery according to claim 1, wherein the metal film covers substantially the entire outer surface of microcapsule [0060-0061].  
Regarding claim 9, Shi discloses the non-aqueous electrolyte secondary battery according to claim 1, further comprising a separator, wherein the active material layer is disposed between the intermediate layer and the separator [0029].  
Regarding claim 11, Shi discloses the non-aqueous electrolyte secondary battery according to claim 1, wherein: the electrode current collector is a positive electrode current collector [0025, 0026]; the electrode active material layer is a positive electrode active material layer; the intermediate layer is disposed between the positive electrode current collector and the positive active material layer; and the non-aqueous electrolyte secondary battery further comprises: a negative electrode current collector; a negative electrode active material layer; and a separator disposed between the negative electrode active material layer and the positive electrode active material layer [0026, 0029].  
Regarding claim 12, Shi discloses the non-aqueous electrolyte secondary battery according to claim 1, wherein: the electrode current collector is a negative electrode current collector [0025, 0027]; the electrode active material layer is a negative electrode active material layer; the intermediate layer is disposed between the negative electrode current collector and the negative active material layer; and the non-aqueous electrolyte secondary battery further comprises: a positive electrode current collector; a positive electrode active material layer; and a separator disposed between the negative electrode active material layer and the positive electrode active material layer [0027, 0029].


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727